UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 BIGLARI HOLDINGS INC. (Name of Registrant as Specified in Its Charter) (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Biglari Holdings Inc. (“Biglari Holdings”) has made a definitive filing with the Securities and Exchange Commission of a proxy statement and accompanying BLUE proxy card to be used to solicit votes for the election of Biglari Holdings’ director nominees at its 2015 annual meeting of shareholders. On March 30, 2015, Biglari Holdings issued the following press release: Significant Shareholder Value Creation at Biglari Holdings Trumps Groveland’s Hollow Rhetoric – Since Sardar Biglari became CEO, Biglari Holdings’ share price has increased 267.1%, outperforming S&P 500 by 175.2% – – Executed major turnaround at Steak n Shake with 25 consecutive quarters of same-store sales growth – – Company has generated $490 million in investment gains under present management– San Antonio, TX, March 30, 2015 – Biglari Holdings Inc. (NYSE: BH) (“Biglari Holdings” or the “Company”) believes the facts below trump Groveland’s hollow rhetoric.These facts will aid shareholders in making an informed decision when casting their votes for directors at the Company’s 2015 Annual Meeting, scheduled to be held on April 9, 2015. Biglari Holdings urges the Company’s shareholders to vote on theBLUEproxy card "FOR ALL" of the Company's nominees to the Board and to affirmatively reject Groveland’s attempt to gain control of the Biglari Holdings Board of Directors. SIGNIFICANT VALUE CREATION AT BIGLARI HOLDINGS INC. Shareholder Return · Since Sardar Biglari became CEO on August 5, 2008, Biglari Holdings’ share price increased 267.1%, compared to 91.9% for the S&P 500. · During this period BH’s total shareholder return has outpaced the S&P 500 by 175.2%. Annual Percentage Change Year Biglari Holdings Stock S&P 500 Index Outperformance of S&P 500 (1)-(2) Average Annual Return % % % Overall Return % % % Notes for Shareholder Return: - 2008 is a partial year from August 5, 2008 through December 31, 2008; 2009-2014 are full calendar years; 2015 is as of March 6, 2015 - Average annual return is for the period August 5, 2008 through March 6, 2015 - Historical share prices adjusted for rights offerings - Data source is FactSet - Includes reinvested dividends Operating Performance Steak n Shake’s Same-Store Sales Prior Management Current Management 1st Quarter – -1.1
